Title: From Thomas Jefferson to James Lyle, 17 September 1803
From: Jefferson, Thomas
To: Lyle, James


          
            
              Dear Sir
            
            Monticello Sep. 17. 03.
          
          According to request I have examined here my papers respecting the bond to R. Harvie, and a memorandum in writing given me by him during the interval of his visit to this neighborhood preceding his death, enables me to add the following facts & observations to those contained in my note of July 22 1795, furnished to you. the difficulties in R. Harvie’s account respect those sums of £25, of £19 and of £70.
          
          1. The £25 was charged to me Aug. 31. 1768 by Kippen & co. as [allowed] R. Harvie on my acct. & no credit was given me for it by him. in the memm abovementioned he says that ‘William Hickman has a credit of £25. in Aug. 1768. by Neill Campbell by an order of Colo. Jefferson.’ all my papers to 1768. having been lost in my mother’s house, which was burnt that year, I have no means of examining the state of things between Wm. Hickman & myself. but he was my overseer a little before that, & it is possible & not unlikely that this was a paiment to him for me, & that I recieved credit for it in his account. I acquiesce therefore in this explanation by mr Harvie & give up this article.
          2. The £19. was part of a sum of £42–15–11½ of which R. Harvie was the bearer to me, and as he charged the delivery, he ought to have credited the reciept of it. mr Harvie says in his memm ‘he can recollect nothing of the cash transaction in Williamsburg, (the £42–15–11½) but he sees I am charged ‘to cash £19.’ in his own handwriting, which he is sure is just.’ this is true: the objection being that he omitted to credit it as recd on my acct. from N. Campbell. my notes of July 22. 1795. & the exact coincidence of fractional sums there observable, place this article as I concieve beyond the possibility of doubt. it was an error of mr Harvie, who was as honest a man as lived, but not a clear-headed one. the bond then ought to be corrected as follows.
          
            
              1775. Apr. 18. 
              Bond to R. Harvie given for
              £198–12–7.½
            
            
              1772. Apr. 24.
              By credit omitted for cash from N. Campbell 
              £19–0–0
              
            
            
              
              Int. on do. to Apr. 18. 1775
              2–16–8 
                21–16–8
            
            
              
              gives what should have been the amount of the bond
               176–16– 
            
          
          3. What is observed as to the £70 in my notes of July 22. 1795. is just, and on a settlement of that day, had it taken place, even had the Donalds been bankrupt, it would have been the loss of mr Harvie for not using due diligence in demanding paiment, or notifying me of the non-paiment; & the rather as the stores of the two concerns were not an hundred yards apart. but as I had some accounts to settle with the different firms of the Donalds, I pressed on them the allowance of Anderson’s whole assumpsit of £170. of which this £70. was part: and in a settlement with mr Strange in 1799. I obtained an allowance of it; as that that article is now redeemed from difficulty, and the responsibility for that sum has returned upon me. an endorsement therefore of the £21–16–8 on the bond reducing it to £176–16 currency equal to £132–12 sterl. that sum, with interest from Apr. 19. 1783. is what I am now justly liable for to you on that bond. Accept my affectionate salutations and assurances of constant esteem & respect.
          
            
              Th: Jefferson
            
          
        